DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "an axial position-restricting groove . . . formed on the rod or on a coupling member", which does not necessarily require a coupling member to be present. However, later in claim 1 “the coupling member” is positively recited. There is insufficient antecedent basis for these additional limitations in the claim. Claim 1 should be amended to positively recite “a coupling member” which optionally included the axial position-restricting groove.

	Claim 2 is rejected for its dependence on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sonobe (US-10683685-B2).

With regards to claim 1, Sonobe discloses a lid opening and closing device (1 Figure 1) for a vehicle (Col 3 Line 33) comprising: 
a lid (101 Figure 1) that is pivotably supported on a vehicle body exterior plate (105 Figure 1), 
a case (40 Figure 11) that is mounted on the vehicle body exterior plate, 
a rod (11 Figure 11) that can move forward and backward (up/down, Figure 4) between a pushed-in position (11 Figure 5) in response to the lid being pushed in and a protruding position (11 Figure 4) when the lid is in an open state (Figure 1), the rod being supported on the case so that the rod can attain a lid closed position at which the rod returns from the pushed-in position toward the protruding position side only by a predetermined amount of movement when the lid is in a closed state (Col 4 Line 64 – Col 5 Line 4), 
an urging member (22 Figure 4) that urges the rod from the pushed-in position toward the protruding position side and is provided between the case and the rod (via coupling member 20, Figure 4), 
an axial position-restricting groove (21 Figure 5) that has a pin-receiving portion (portion of groove 21 occupied by pin 72b in Figure 5) facing the protruding position side (top side, Figure 5) and is formed on the rod or on a coupling member (20 Figure 4) axially relatively non-movably linked to the rod (via collar 23, Figure 8 and groove 13, Figure 6), and 
a rod axial direction restricting mechanism comprising the axial position-restricting groove and an elastic member (leaf spring 73, Figure 5) that has a pin (72b Figure 11) inserted into the axial position-restricting groove while being capable of being received by the pin-receiving portion in a state in which the rod is at the lid closed position (Figure 5) and that exhibits a resilient force (Col 8 Lines 52-53) making the pin resiliently abut against the rod or the coupling member (specifically the coupling member 20), the rod axial direction restricting mechanism restricting an axial position of the rod while enabling the pin to be disengaged from the pin-receiving portion in response to an operation of pushing in the lid in a closed state (Col 9 Para 2), 
the case being provided with a restricting part (58 Figure 12) restricting displacement of the elastic member to a side (front side, Figure 5) on which the pin is disengaged from the axial position-restricting groove, and the restricting part being capable of abutting against the elastic member (Figure 3 shows this abutment in the assembled state).

With regards to claim 2, Sonobe discloses the lid opening and closing device for a vehicle according to claim 1, 
wherein the coupling member (20 Figure 4) is a holder that is relatively rotatably (Figures 4 and 5 show relative rotation between the rod and the coupling member) but axially relatively non-movably (via collar 23, Figure 8 and groove 13, Figure 6) fitted on the rod (11 Figure 4) and in which the axial position-restricting groove (21 Figure 5) is formed, and 
the holder has formed thereon a guide part (20a Figure 13a, seen in profile Figure 13c) guiding the pin (72b Figure 11) to the axial position-restricting groove.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-20200123817-A1: A similar vehicle fuel lid opening and closing device.
US-20200398663-A1: A similar vehicle fuel lid opening and closing device.
US-20200123817-A1: A similar vehicle fuel lid opening and closing device.
US-10691160-B2: A similar vehicle fuel lid opening and closing device.
US-10730386-B2: A similar vehicle fuel lid opening and closing device.
WO-2008059543-A1: A similar vehicle fuel lid opening and closing device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noah Horowitz, whose telephone number is (571)272-5532. The examiner can normally be reached Monday - Friday, 11:00AM - 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton, can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAH HOROWITZ/Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675